                 Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 1 of 9




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20793596
Notice of Service of Process                                                                            Date Processed: 12/06/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide General Insurance Company
                                              Entity ID Number 3286564
Entity Served:                                Nationwide General Insurance Company
Title of Action:                              Jeff Kinney and Stacy Kinney vs. Nationwide General Insurance Company and
                                              Pinkey Hartline, Jr.
Matter Name/ID:                               Jeff and Stacy Kinney vs. Nationwide General Insurance Company and Pinkey
                                              Hartline, Jr. (9816644)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Brazos County District Court , TX
Case/Reference No:                            105627-CV
Jurisdiction Served:                          Texas
Date Served on CSC:                           12/05/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Law Office of Lynn J. Klement
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com




                                                        DEFENDANT’S
                                                         EXHIBIT A
Service I.D. No. 166277
                 CaseOF3:19-cv-00402
           THE STATE    TEXAS        Document 1-1 Filed on 12/17/19 in TXSD Page 2CITATION
                                                                                   of 9


                                              Cause No. 105627  -CV
                                                         105627-CV
                                               412th District Court
                                                           DELIVERED
                                                          DELIV       'frai"i IG
                                                                 ERED THIF'.,
                                                                          CARLOS B.
                                                                          CAP-i.OS B. T -..iP-,=
                                                                                               .t..
                                                            CON
                                                            C     PABLF,,
                                                                     L~, rF'..I
                                                                           —T 5,     VI,

                                                                                       EPUTY
                                                                                       1EPUTY




TO:        Nationwide   General Insurance
           Nationwide General    Insurance Company                                              Defendant
           Corporation Service Company
           211 E. 7th Street,
                      Street, Suite 620
           Austin, Texas
                   Texas 78701
                          78701

NOTICE:
                          sued. You may employ an attorney. If you or your Attorney do not file a written answer
        You have been sued.
with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the expiration of 20 days
after you were
           were served
                 servedthis
                         this Citation
                              Citation and Plaintiff s Original
                                           Plaintiff's OriginalPetition
                                                                 PetitionaaDefault
                                                                             DefaultJudgment
                                                                                     Judgment may
                                                                                                may be be taken against
you. If filing Pro
               Pro Se, said
                        said answer may be filed
                                            filed by mailing
                                                      mailing same
                                                               same to:
                                                                     to: Brazoria
                                                                         Brazoria County
                                                                                  CountyDistrictkClerk's
                                                                                           DistriAClerk's office, 111
E. Locust, Suite   500, Angleton,
             Suite 500,  Angleton, TX 77515-4678
                                         77515-4678 or or by
                                                          by bringing
                                                             bringing said
                                                                       said answer
                                                                            answer in
                                                                                    in person
                                                                                       person to
                                                                                               to the
                                                                                                   the aforementioned
                                                                                                       aforementioned
address.

       The case
           case is
                 is presently
                    presently pending
                               pending before
                                       before the
                                               the 412th
                                                   412th District
                                                         District Court
                                                                  Court of
                                                                        ofBrazoria
                                                                           Brazoria County
                                                                                    County sitting
                                                                                           sitting in Angleton,
                                                                                                      Angleton,
Texas, and was
           was filed
               filed on
                      on_the  15thday
                        the 15th  day of
                                      of November,
                                         November, 2019. ItIt bears
                                                              bears Cause
                                                                    Cause No. 105627-CV and Styled:

                                              Jeff Kinney, et al
                                                     vs.
                                 Nationwide General Insurance Company, et al

            name and
       The name   and address
                      address of
                              of the
                                  the Attorney
                                      Attorneyfiling
                                               filingthis
                                                      thisaction
                                                           action(or
                                                                  (orParty,
                                                                      Party,ififPro
                                                                                 Prose)
                                                                                     se)is,is,Lynn
                                                                                               LynnJ.J.Klement,
                                                                                                       Klement, Law
          Lynn J. Klement, PO.
Office of Lynn              PO. Box
                                 Box 1744, Angleton, TX 77516-1744.
                                                             77516-1744.

          nature of the demands of said Plaintiff is shown by a true and
      The nature                                                     and correct
                                                                         correct copy
                                                                                 copy of
                                                                                      of Plaintiffls
                                                                                         Plaintiff's Petition
accompanying this Citation.

           Issued
           Issued under
                  under my
                        my hand
                           hand and
                                and the
                                    the seal
                                        seal of said
                                                said Court,
                                                     Court, at
                                                            at Angleton,
                                                               Angleton,Texas,
                                                                         Texas,on
                                                                                onthe
                                                                                   the18th
                                                                                       18th day
                                                                                            day of November,
2019.


RHONDA BARCHAK,
          BARCHAK,DISTRICT
                       DISTRICT CLERK
Brazoria County,
Brazoria County, Texas

   i .               .                                                                                 r ;~`<,
By MAOltkF
B  &►1_ ~ 1.~     ta,                           Dep
                                                Deputy                Carlos
                                                                      Carlos B.   Lopez
                                                                               B.Lopsez                ~~`
                                                            Covsfable
                                                            Constable Pet.
                                                                      Pet. 5,
                                                                           5, ~'ravis County, Texas
                                                                              Travis County,  Texas     ~~i
           Brandi Anderson
                  Anderson                          ull


                                                                                                      SERVICE CO(
Citation
     Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 3 of 9
                                                                                     Filed for Record
                                                                                     11/15/2019 12:04 PM
                                                                                     Rhonda Barchak, District Clerk
                                                                                     Brazoria County, Texas
                                                                                     105627-CV
                                                                                     105627-CV
                                                                                     Cathy Richard, Deputy

                                                   105627-CV
                                      CAUSE NO.

JEFF KINNEY and STACY                         §               TI-lEDISTRICT
                                                           IN THE  DISTRICT COURT
                                                                            COURT OF
KINNEY                                        §
      Plaintiffs                              §
                                              §            BRAZORIA COUNTY,
                                                                    COUNTY, TEXAS
V.                                            §
                                              §              ,
NATIONWIDE GENERAL
INSURANCE COIvIPANY
            COMPANY and
PINKEY I-IARTLINE,
       HARTLINE, JR.
                                              §
                                              §
                                              §
                                                                 a
                                                            ~I~ JUDICIAL   DISTRICT
                                                                  JUDICIALDISTRICT

     Defendants

                             PLAINTIFF'S
                             PLAINTIFF'SORIGINAL,
                                         ORIGINAL PE'TI'I'ION
                                                  PETITION

         JEFF
         JEFF KINNEY
              KINNEY and
                     and STACY  KINNEY, Plaintiffs,
                          STACY KINNEY,              complain of
                                         Plaintiffs, complain of Nationwide General
                                                                 Nationwide General

Insurance Company and Pinkey Hartline, Jr., Defendants, and show:
                      Pinkey Hartline,

                                                  I.
                                                  !i

         This is
              is aa lawsuit
                     lawsuit for
                              forbreach
                                  breach of
                                          ofan
                                             aninsurance   contract and
                                                 insurancecontract   and for  violation of
                                                                          forviolation   ofthe  TEXAS
                                                                                            theTEXAs

INSU1tANCE  CODE.
INSURANCE CODE.   Discovery
                Discovery    intended
                          is is        totobebeconducted
                                intended        conductedunder  Level33of
                                                          underLevel       T.R.C.P. 190.4
                                                                        ofT.R.C.P.  190.4

                                                II.
                                             PAI2'I'IES
                                             PARTIES

         PlaintifP     husband and wife who reside in Brazoria County, Texas
                   are husband
         Plaintiff are

         Defendant, Nationwide         Insurance company ("Nationwide") is a corporation doing
                    Nationwide General insurance

                                                         may be served with process by serving
                                              Nationwide may
business in Texas and Brazoria County, Texas. Nationwide

    registered agent, Corporation Service Company, 211
its registered                                            7th Street,
                                                   211 E. 7`h                    Austin, Texas
                                                              Street, Suite 620, Austin,

78701.

         Defendant, Pinkey l-lartline, Jr., is an individual
                           Hartline, Jr.,                                   as an insurance agent in
                                                                   business as
                                                  individual doing business

Lake Jackson, Texas. He
                     Hemay
                        maybe
                            beserved
                               served with
                                      with process
                                           process at
                                                   at his place of business located at 504 This
                                                      his place

Way, Suite A,      Jackson, Texas
           A, Lake Jackson, Texas 77566.




                                                                              POOR ORIGINAL
    Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 4 of 9




                                               M.
                                               III.

          required by
       As required by Rule 47(b), TEXAS RULES
                           47(b), TEXAS RULESOF
                                              OFCIVIL
                                                 CiVILPROCEDURE, Plaintiffs'
                                                       PROCZDUR.E,           counsel
                                                                   Plainti#Ts' counselstates
                                                                                       states

that the damages
         damagessought
                 sought are
                        are in  an amount
                             in an amountwithin
                                          withinthe
                                                 thejurisdictional
                                                     jurisdictionallimits
                                                                    limitsof this Court.
                                                                           ofthis Court. As required

by Rule 47(c)
        47(c),, TEXAS
                TEXAS RULES
                      RULES OF
                            OF CIVIL
                               CIVIL PR4CEDURE
                                     PROCEDURE,, Plaintiffs' counsel
                                                             counsel states that
                                                                            that Plaintiffs
                                                                                 Plaintiffs seek

monetary
rnonetary relief,
          relief, the
                   the maximum
                       maximum of which is over $200,000.00,
                                                $200,000.00, but not more than $1,000,000.00.

The amount of
           of monetary relief actually awarded, however, will
                                                         will ultimately be determined by a jury.
                                                                                            jury.

       Venue of
       Venue    this case
             of .this case is properly    Brazoria County
                              properly in Brazoria County because
                                                          because the property is located
                                                                  the property    located in

Brazoria County, Texas and this
                           this claim
                                claim arose in Brazoria County.

                                           IV.
                                    BACKGROUND FACTS
                                    ~




       Plaintiffs
       Plaintiffs own
                  own aa home
                         horne located
                               located at
                                       at 276
                                          276 Plum
                                              Plum Circle,
                                                   Circle,Lake
                                                           LakeJackson,
                                                                Jackson,Texas
                                                                        Texas 77566. In
                                                                                      In2017,
                                                                                         2017,®

they began
     began to notice problems with the
                                   the house
                                       house including
                                             including cracks
                                                       cracks in the sheetrock walls, shower

separation
separation in
            in the master bedroom
               the master bedroom and other issues.
                                  and other issues. They
                                                     They contacted
                                                           contacted their
                                                                      their insurance
                                                                             insurance agent,
                                                                                       agent,

Defendant
Defendant Hartline,
          Hartline, about
                    about the
                          the problems on
                                       on November
                                          November3,
                                                   3,2017.            Hartline informed
                                                      2017. Defendant Hartiine informed the

Plaintiffs
Plaintfffs that
            that the
                 the damage
                     damage would    covered under
                            would be covered under their Nationwide
                                                         Nationwide policy
                                                                    policy if the
                                                                              the foundation
                                                                                   foundation

problems
problems were
         were caused
               causedby
                      by water
                         water leaks
                               leaks under
                                     under the
                                            theslab.  After inspection
                                                slab. After  inspection by aa foundation
                                                                               foundation repair

business and a plumbing inspection, Plaintiffs
                                    Plaintiffs suspected that
                                                         that the house
                                                                  house had significant foundation

problems
problems likely
          likely caused
                 causedby
                        by plumbing
                           plumbing leaks
                                     leaks in
                                            in the
                                                thepiping
                                                    pipinl;under
                                                            underthe
                                                                  thehouse
                                                                      houseslab.
                                                                            slab. The date of loss

assigned
assigned by
         by Nationwide
            Nationwide to
                        to this claim was
                                      was December
                                          December2,2,2017.
                                                       2017. A claim for damages was filed on

December 4, 2017,
            2017, under Claim No. 390861-GG, Policy No. 7842H0855917.
                                                        7842HO855917.
    Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 5 of 9




                                              V.
                                      ENGINEER REPORT
                                      E1m1G1[NEER REPORT

         Nationwide
         Nationwide retained
                    retained National
                             National Loss
                                      Loss Consultants ("NLC") to
                                           Consultants ("NLC")    conduct an
                                                               to conduct an engineering
                                                                              engineering

investigation of the 276 Plum Circle residenee
                                     residence to determine if the slab problems were caused by

the plumbing leaks. The
                    TheNLC
                        NLCreport
                            report was
                                   was prepared
                                       prepared by
                                                by an
                                                   an engineer not licensed
                                                      engineer not licensed as aa professional
                                                                                  professional

engineer
engineer by
         by Texas. The
                   Thereport
                       reportwas
                             wassigned
                                 signed by
                                        by aalicensed
                                              licensed professional
                                                       professional engineer,
                                                                    engineer, E. Earl
                                                                                 Earl Peebles,

P.E., however,
P.E., however, Mr. Peebles never
               Mr. Peebles never visited
                                 visited the          residenceinin person.
                                              Kinney residence
                                          the Kinney                        The NLC
                                                                    person. The NLC Report
                                                                                    Report

contained inaccuracies and errors.
contained                  errors. ItIt attributed
                                        attributed aa significant
                                                      significant cause of     foundation problems to
                                                                        of the foundation

a tree that was erroneously located in the report. Significantly, the NLC engineer told the Kinneys
                                           report. Significantly,

                           or that
not to use the master bath or  that could
                                    could cause
                                          cause further damage to the house due to the plumbing
                                                                                       plumbing

leaks.

         After having the errors
                          errors pointed
                                 pointed out,
                                         out, NLC issued arnended
                                                         amended reports, but never deviated from

its basic conclusion that the
                          the foundation
                              foundation and
                                         and structural
                                             structural damages
                                                        damages were
                                                                were not
                                                                     not due
                                                                         due to
                                                                              to the
                                                                                 the lealcing sanitary
                                                                                     leaking sanitary

drain lines under the house. As
                             As aa result,
                                    result, Nationwide
                                            Nationwide denied most of the Plaintiffs'
                                                                          Plaintiffs' claims.

                                               VI.
                                             REPAIRS
                                             REPA►IRS

         Ultimately, the Kinneys decided that the plumbing and foundation repairs had to be made

to their house to stop further damage and to
                                          to return
                                             return the house
                                                        house to
                                                              to aa functioning
                                                                    functioning condition.
                                                                                condition. During

the foundation
the foundation and
               and plumbing
                   plumbing repair
                            repair process,
                                   process,the
                                            the house
                                                housecould
                                                      couldnot
                                                            not be
                                                                be occupied. Despite this,
                                                                   occupied. Despite this,

Nationwide refused to provide additional living expenses
                                                expenses under the Homeowner's Policy for the
                                                         under the

time the house could not be occupied. Repairs
                                      Repairs were
                                              were completed
                                                   completed in JuIy
                                                                July 2018.
     Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 6 of 9




                                         VII.
                             NATIONWIDE I3EI`tIAL
                             NATIONWIDE  DENIAL OFOF CLAIM
                                                     CLAIM

       Nationwide paid for the replumbing
                               replumbing of
                                          of the sewage plumbing lines, but refused to cover the

foundation repairs,
foundation repairs, the
                     the repairs
                         repairs of
                                 of most of the interior wall
                                                         wall cracks and other repairs deemed
                                                                                       deemed as

"cosmetic"            Nationwide and
"cosmetic" by NLC and Nationwide and living
                                     living expenses incurred by the Kinneys.

       During the claim process, the Kinneys
                                     Kinneys repeatedly
                                             repeatedly asked
                                                        asked their agent, Hartline, to come to

their
tlieir house and
             and see
                 see its condition both as to the damage and
                                                         and as
                                                             as to
                                                                to the livability of the house during

the repairs. AIthough
             Although Hartline
                      Hartline initially
                                initially stated
                                          stated damage
                                                 damage due to water line leaks
                                                                          leaks would
                                                                                would be covered

and agreed
    agreed to come to the house
                          house to
                                 to see
                                    see the
                                         the damage,
                                             damage, Hartline
                                                     Hartline ultimately refused to come to the
                                                              ultimately refused

property and refused to assist the
                               the Kinneys in obtaining coverage for their claim.

                                        VIII.
                       VIOLATIONS Qp'
                       VItDLATI®NS OF TEXAS
                                      TEXAS INSURANCE
                                              INSi.)RANCE CODE
                                                          CO®E

A.     Section  541ofof
       Section 541      TEXASINSURANCE
                      TEXAS   INSURANCE CODE
                                        CODE

       Defendant Nationwide has violated Section 541.060 of the TEXAS INSURANCE CODE
                                                                TEXAs INSURANCE CODEby:
                                                                                     by:

       a)      failing to effectuate a prornpt,
                                       prompt, fair and
                                                     and equitable
                                                          equitable settlement
                                                                    settlement ofof the PIaintiffs' claim
               after it became reasonably clear that the structural
                                                            structural and foundation damage
                                                                                          damage to the
               home   was caused
               home r,vas   caused by
                                   by water
                                      water leakage
                                             leakage from
                                                      from under
                                                           underthe
                                                                  the slab
                                                                       slab waste
                                                                            waste water
                                                                                  water piping and after
                        reasonably clear that interior
               it was reasonably               interior "cosmetic"
                                                        "cosmetic" damage
                                                                     damage waswas also
                                                                                     also caused
                                                                                          caused by the
               piping failures;

       b)      refusing
               refusing to  pay aa claim
                        to pay      claimfor
                                           forrepairs
                                                repairsand
                                                        andadditional
                                                              additional living
                                                                           livingexpenses
                                                                                  expenses without
                                                                                            without
                            reasonable investigation
               conducting a reasonable  investigation of the claim;

       c)      failing to provide a reasonable explanation for denial
                                                               denial of their claim;

B.     Defendant Hartlinehas
       Defendant Hartline hasviolated
                              violatedSection
                                       Section541,060
                                               541,060ofofthe
                                                            theTEXAs
                                                                TEXASINsuxANCE
                                                                      INSURANCE CoDE
                                                                                CODE by:

       a)      misrepresenting
               misrepresenting to
                                to the Kinneys a material
                                                 material fact
                                                          fact or
                                                               or policy provision relating to the
               coverage of their claim;

       b)      failing to provide a reasonable explanation for the denial of the claim;

       c)      refusing to conduct a reasonable investigation of their claims.
     Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 7 of 9




C.     Under Section
       Under         541.152 of the TExAs
             Section 541.152        TEXAS INSURANCE CoDE,
                                                    CODE, Defendants
                                                          Defendants are liable for actual

damages, court costs and reasonable attorney's
                                    attorney's fees.

D.
D.     Section 542 of the TEXAs
                          TEXAS INSURANCE CoDE
                                          CODE

       Defendant Nationwide has failed to promptly pay the Kinneys' claims after being
       Defetidant                                                                being provided

all information it requested. Under
                              Under Section
                                    Section 542.060 of the TExAs
                                                           TEXAS INst1RAvCE CODE, Nationwide
                                                                  INSURANCE CODE, Nationwide

is liable for the amount
                  amount due on the claim,
                                    claim, plus
                                           plus 18%
                                                I8% a year and
                                                           and reasonable
                                                               reasonable attorney's
                                                                          attorney's fees.

                                            IX
                                           OF CONTRAC'1'
                                    BREACH OF CONTRACT

                                                7842H0855917 covering the residence located
                           Homeowner Policy No. 7842HO855917
       Plaintiffs took out Homeowner

                                                        General Insurance Company issued on
at 276 Plum Circle, Lake Jackson, Texas from Nationwide GeneraI

May
IVIay15,
      15,2017.
          2017.Their
               Their agent
                     agent was listed as Pinkey Newton
                           was listed                            Jr., Agent No. 1429772.
                                                Newton Hartline, Jr.,

                             dwelling foundation
       The policy included a dwelling foundation endorsement and water damage endorsement.

       Plaintiffs filed a claim for damages to their foundation caused by leakage of the under the

slab wastewater piping as
                       as well
                          well as
                               as the
                                   the resulting
                                       resulting damage to the house structure (walls, baseboards,

tile, wall separation, etc.) resuiting
                             resulting from the foundation failure.

       Despite clear evidence that the
       Despite                     the wastewater piping did fail
                                                             fail and cause
                                                                      cause foundation
                                                                             foundation failure,
                                                                                        failure,

               refused to
           has refused
Nationwide has            pay damages
                       to pay damages for foundation repairs, alternate living expenses, and repair

to the house structure
             structure (except for a small
                                     small area
                                           area of
                                                of the
                                                    the house). Nationwide's actions
                                                        house). Nationwide's actions have
                                                                                     have breached
                                                                                          breached

its contract with the Kanneys
                      Kinneys who now sue to collect the costs to repair the damage
                                                                             darnage to their house

which Nationwide refused to cover, as well
                                      weIl as
                                           as alternate living expenses and attorney's
                                                               expenses and attomey's fees.

                                                X.
                                             DAMAGES
                                             DAIViAGES

                                damages in the form of costs incurred to repair the foundation, to
       Plaintiffs have suffered darnages

fully repair the structure of their
                 structure of their house and to cover living expenses for the time their house could
     Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 8 of 9




not be lived
       lived in
             in while the repairs were being rnade.
                                             made. Plaintift's
                                                    Plaintiffs damages are in an amount
                                                                                 arnount within the

jurisdictional limits of this Court.

        The conduct of Nationwide was
                                  was performed knowingly and, pursuant to Section 541.152(b)

of  theTEXAS
of the  TEXASINSURANCE
              INSURANCE CoDE,                entitled to recover, in addition to actual damages,
                        CODE, Plaintiffs are entitled

additional damages not to exceed three
                                 three times
                                        times the
                                              the actual damages in total.

        It was necessary for Plaintiffs
                             Plaintiffs to retain the services of the undersigned
                                                                      undersigned attorney
                                                                                  attorney and to agree

to pay him a reasonable fee. Pursuant     TEX.CIV.
                              PursuanttotoTEX.      PRAC. & REM. CODE § 38.001, et seq., and
                                               CIV. PRAC.

      INSURANCE CODE,
TEXAS INSURANCE       Section
                  CODE,       541.152(a)(1),
                        Section              Plaintiffs
                                541.152(a)(1), Plaintiffsare
                                                           areentitled
                                                               entitledtotorecover  reasonable and
                                                                            recoverreasonable

necessary attorney's
          attomey's fees from Defendants.

                                                  XI.
                                   REQUESTS FOR
                                   R.EQLIES'l:'S      DISCLOSURE
                                                 FDkt DISCLOSi.II;2E

        Pursuant  toRule
        Pursuant to Rule194
                         194TEXAS
                             TEXASRULES
                                   RULES OF CIVIL PROCEDURES, you
                                            CiV[L PROCEDURES,     arearerequested
                                                                you       requestedtotodisclose,
                                                                                       disclose,

within fifty
within fifty (50) days of service of
                       of service of this
                                      this request,
                                            request, the   information or material
                                                      the information              described in Rule
                                                                          material described

194.2(a),(b),(c),(d),(e),(f),(g),(h),(i) (j) (k)
194.2(a),(b),(c),(d),(e),tfl,(g),(h)>(i) (j) (k) and
                                                 and (1).
                                                     (I).

        WHEREFORE,                 performed all conditions
        WHEREFORE, Plaintiffs have performed     conditions precedent
                                                            preeedent to
                                                                      to filing this suit and

pray that Defendants be cited to appear and answer herein, and upon final
                                                                    final hearing
                                                                          hearing hereof,
                                                                                  hereof, Plaintiffs

have and recover judgment against Defendants
                                  Defendants as follows;

        I.
        1.                         consequential damages
                 For recovery of consequential   damages duedue to  Nationwide's failure
                                                                 to Nationwide's failure to pay for
                                                                                         to pay
                 repairs and living expenses under the policy;

        2.       For additional darnage
                                damage from Nationwide due to its knowing violation;

        3.       For reasonable and necessary attorney's fees;

        4.       For pre
                     pre-judgment       post judgment interest at the highest legal rate as applicable;
                         judgnr►ent and post-judgment

        5.       Costs of Court; and

        6.       Such       and further
                 Such other and  further relief
                                          relief to
                                                  to which
                                                      which Plaintiffs
                                                             Plaintiffs rnay
                                                                         may show
                                                                             show themselves
                                                                                   themselves justly
                                                                                               justly
                 entitled.
Case 3:19-cv-00402 Document 1-1 Filed on 12/17/19 in TXSD Page 9 of 9




                              Respectfitlly submitted,
                              Respectfully

                              LAW OFFICE OF LYNN J. KLEMENT



                              :•
                              B
                                                   MENT
                                     Stat ar No. 11567900
                                     lidement(ishcalobal.net
                                     P.O.
                                     P.O. Box 1744
                                     Angleton, Texas
                                     Angleton,         77516-1744
                                               Texas 77516-1744
                                     (979) 849-1175
                                     (979) 849-8928 Facsimile
                                     Attorney for Plaintiff
